DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received November 18, 2021.  
	Claims 1, 8, and 15 are amended.  Claims 1-21 are pending and have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stading et al., US PGPUB 2015/0331585 A1 ("Stading") in view of Beers et al., US PGPUB 2015/0206069 A1 ("Beers"), further in view of Williams, US PGPUB 2006/0036453 A1 ("Williams").
Per claims 1, 8, and 15, which are similar in scope, Stading teaches:
Per claim 1, specifically, Stading teaches method, by one or more processors, for valuing patents in par 017 where methods are taught, and in par 003 where a processor is taught. 
Per claim 8, specifically, Stading teaches A system for valuing patents comprising: a processor in par 004.
Per claim 15, specifically, Stading teaches A computer program product for valuing patents by one or more processors, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising in par 066 where the methods may be implemented as software programs running on a computing device:  "In accordance with various embodiments, GUIs and methods described herein may be implemented as one or more software programs running on a computing device, such as a personal computer or a smart phone. Further, the methods described herein may be implemented as a computer readable storage medium (storage device or memory device) that provides a non-volatile storage structure for storing instructions that when executed cause a processor to perform the methods."
analyzing a plurality of patents with a first patent valuation model selected from a library of computer models containing the plurality of patent valuation models, wherein the first patent valuation model is different than the at least a second patent valuation model in par 027, where tens of millions of patents are analyzed by each matching patent in the query.  A first valuation model and second valuation model are taught in par 026 where multiple (teaching at least a first and second of a plurality) patent strength calculators are applied to search results.  These calculators teach models, within the broadest reasonable interpretation of Applicant's specification, because in par 030 the "calculators" are used to "model" values for patent strength. That there is a library of computer models is taught in Fig 5 and pars 046-047 where a user may select a patent strength calculator from a dropdown menu.   Models is further taught in par 053: "Further, the system 100 allows the user to utilize multiple approaches and to model them in a single platform to instantly compare and cross-validate the customized models against existing models. Further, the user may access the GUI 600 to edit the algorithms to reflect a proprietary patent strength thesis."  Models is likewise taught in par 048 where they are referred to as "algorithms":  "In response to clicking the save changes button 314, the GUI may prompt the user to name the customized patent strength calculator and to upload the customized patent strength algorithm to the customized patent strength algorithms 120 to the memory 112 of the analytics system 102 (in FIG. 1), which may store the customized patent strength algorithms 120 and the user settings 124 in memory 112. Subsequently, the selected ones of the patent strength algorithms 118 and the 
	Then, Stading teaches wherein the first patent valuation model has a first number of the parameters respectively weighted at a first weight and the at least a second patent valuation model has a second number of the parameters respectively weighted at a second weight, the second number different than the first number and the second weight different than the first weight in Fig 5 where weights can be selected for six different pulldown menus for different patent strength calculators.  See also Par 047: "In some embodiments, the user-selectable options may include pull-down menus 510, 514, 516, 518, 520, and 522 to adjust a relative weight attributed to the claims, the references, the citations, the litigation, the expiration, and other factors data, respectively, that may be used for the particular calculation of the patent strength score. In the illustrated example, arrow 514 points to a pull-down menu that is covered by the expanded menu. As a default, each factor may be given a weight of 1.00, and the relative weight may be adjusted selectively from the default value. In the illustrated example, the user may move a pointer 512 to the down arrow of the pull-down menu 510 to access the menu list 506. In this example, the selected weight 508 has a value of 1.00, but the user may adjust the relative weights of selected ones of the various attributes of the selected patent strength calculator to produce a customized patent strength calculation."  This is further taught in par 050 where the user assigns weights (plural) to generate customized patent strength calculations (plural): "In some embodiments, the GUI may include user-selectable elements that allow the user to select particular patent attributes, define ranges, and assign weights in order to attributes (teaching parameters) are weighted differently for different applications:  "In some embodiments, the customized patent strength calculator may be stored in memory under the same name. In some embodiments, a text field may be presented upon the user clicking the save changes button 314 in which the user may name the customized patent strength calculator. Thus, the user may generate multiple patent strength calculators that may weight various attributes for different applications."
	Stading then teaches detecting a selection of a filter of the results of said analysis of the plurality of patents with the first patent valuation model and the at least a second patent valuation model, in Fig 3 where Item 304 allows a specific patent strength calculator to filter out the analysis of the patents with a plurality of models (teaching first/second/.../nth model).  This is taught alternatively by the search results teaching of par 026 which allows the results of "multiple patent strength calculators" to be shown.  Under a broadest reasonable interpretation a filter is taught by a search query because the query defines what results are sought (the parameters of the filter) and what matches is presented, what doesn't match is not presented.  That the result of the first and second patent valuation models are then filtered is also taught in par 026 where a "composite" score is interpolated, teaching under a broadest reasonable interpretation filter.  The composite score is based on different calculators which as shown above teach models.  
	Stading then teaches generating a list of at least some of the plurality of patents based on said analysis of the plurality of patents with the first patent valuation model and the at least a second patent valuation model and the selected filter of the results of said analysis of the plurality of patents with the first patent valuation model and the at least a second patent valuation model in par 028 where a set of documents is received and the patent strength calculators are used to calculate a patent score for the documents.  That these are then viewed as a list is taught in par 036 where a table view is taught, a table teaches a list.  And in par 037 where a table format is taught.  
	Stading does not teach receiving information associated with a particular industry from at least one data source, wherein the information corresponds to an analysis related to intellectual property of the particular industry; executing machine learning logic to recognize successful model combinations of a plurality of patent valuation models using the information as input, wherein utilizing the neural network includes weighting parameters of each of the plurality of patent valuation models according to a predefined input goal.
	Beers teaches receiving patent information and reporting an estimate of patent quality.  See abstract.
	Beers teaches receiving information associated with a particular industry from at least one data source, wherein the information corresponds to an analysis related to intellectual property of the particular industry; in par 030: " The machine learning may be customized for country or region, such that patent value/estimate of patent quality returned for a patent queried may be based only on data obtained from patent information for the country or region of the patent queried. Similarly, the patent value/estimate of patent quality may be customized for a given field of technology or scientific endeavor, for example, mechanical arts, pharmaceuticals, chemical fields, computer-related technology, and the like."
	executing machine learning logic to recognize successful model combinations of a plurality of patent valuation models using the information as input, wherein utilizing the neural network includes weighting parameters of each of the plurality of patent valuation models according to a predefined input goal, in par 062, "Patent value determination application 40 may obtain information from a database 33 or more than one such database. One or more software applications providing the functionality herein described may be provided by a server or server bank in the cloud or on a proprietor's premises, or may be downloaded to a computer or portable device of the user to make possible the delivery of patent or patent application value to a requesting user. Patent value determination application 40 illustrated in FIG. 6 may include a number of components or software modules under control of application controller 41. For example, judged patent information receiver 43 may receive identifying and other detailed information about a patent of interest or a target patent document to be evaluated. Patent information extractor 44 can obtain relevant information from database 33 to be used for generating the sets by set generator 48 and to produce the factor inputs for the algorithm by modules 46 and 47. Iteration controller 50 of patent value determination application 40 can control the iterations of the Genetic algorithm and/or the simulated annealing algorithm performed by modules 51 and 52, respectively, and ROC generator and AUC calculator 52 can obtain the best-fitting results using NBC, ANN and/or a support vector machine implemented by modules 61, 62 and 63, respectively. Patent evaluator 69 provides a result to the requestor based on the optimal factors obtained."  It is noted that model combinations is taught because different models are combined by "and" in this phrase:  "52 can obtain the best-fitting results using NBC, ANN and/or a support vector machine implemented by modules 61, 62 and 63, respectively."  A combination of models is also taught in par 034: "The final output of each classifier is combined into a final score."  Weighted parameters are taught in par 028:  "A random or pseudo-random initial weight for each feature is assigned and the search proceeds to iterate over the input set of data. At each iteration the heuristic evaluates a cost function and determines whether the current state of feature weights is more optimal than the previous state. The final step is to mutate the feature weights before starting the next iteration. The mutation computation varies based on the algorithm; in a genetic algorithm, the weights are mutated randomly or pseudo-randomly, while using simulated annealing the weights are modified according to an energy transition equation. The heuristic terminates after a given number of iterations or when the changes to the feature weight drops below a given threshold."
	That machine learning logic is used is taught throughout but see for example par 055 and par 057.  
	Beers then teaches using feedback data associated with the list of at least some of the plurality of patents in par 045 where a testing set of patent records which teaches patents is used to "evaluate a complete model for accuracy."   The feedback data is the training set that is used to evaluate a set of parameters in the model, because the cross validation set (the second set) checks the accuracy of the prediction.  
	Beers then teaches to automatically and iteratively update the neural network over time to improve an accuracy of the neural network in recognizing the successful model combinations of the plurality of patent valuation models in par 055, where the training is repeated to save new parameters.  See par 055:  "After training the first classifier using the previously described method, the system alters the number of nodes in the hidden layer. The system then repeats the training and AUC computation for the new ANN. If the prediction is better, meaning that a larger area under the ROC curve is yielded, the new parameters are saved and the number of nodes in the input layer is again altered. This proceeds until the maximal AUC is found."  And par 057: "The system trains the ANN using the previously described method. The number of nodes in the hidden layers is then altered and the new ANN is trained. This proceeds until the maximal AUC is found. The classifier-training step returns the parameters of the binary classifier that had the maximal AUC.
	The limitation, to automatically and iteratively update the neural network over time to improve an accuracy of the neural network in recognizing the successful model combinations of the plurality of patent valuation models is the intended use of the using feedback data step because it does not positively claim automatically and iteratively update and further does so with the intended result over time to improve an accuracy of the neural network.  Because this is not a positively claimed step (for example, "updating the neural network…"), this limitation has no patentable weight.  See MPEP 2111.04.

Attempts have been made to assess or to estimate the value or expected life of a patent or a patent application based on historic data about patents. However, testable and reproducible quantitative metrics are difficult to come by. Also, using a combination of quantitative factors available from a universe of patent information to arrive at a patent value or estimated patent life or the like is difficult given the sheer number of patent-related and patent application-related factors and given that each patent represents a unique invention. Therefore, finding the combination of factors that produces an optimal or maximized patent quality/patent life profile has been a difficult task.

Par 005.  One ordinarily skilled would be motivated to modify Stading with Beers to overcome the difficulty of using quantitative factors to determine the patent value.  As one, in Stading, is concerned with determining patent value, one would be motivated to use techniques which address the problem inherent in patents, that each one represents a unique invention.  Therefore, for these reasons, one would be motivated to modify Stading with Beers.  
	The combination of Stading and Beers does not teach and wherein an output of the neural network is a ranked list of the plurality of patent valuation models according to the predefined input goal.
	Williams teaches receiving expert input in the form of patent indices then outputting patent indices, using artificial intelligence.  See abstract and par 0262.
and wherein an output of the neural network is a ranked list of the plurality of patent valuation models according to the predefined input goal:  The ranked list of a plurality of patent valuation models as an output is taught in pars 0274, 0275, and 0276 where after the expert input is taken, the AI model calculates the new values for the indices and the passive indices (the expert inputs into the active indices) change their values on the screen, which under a broadest reasonable interpretation teaches a ranked list because they are given a ranking and are shown left to right.  See Fig 13, Items 510, 512, 522, and 530 for the passive sliders, see par 0265 for clarification of and definition of the passive sliders.    
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the patent model teaching of Stading, in combination with Beers, with the output a ranked list of patent valuation models teaching of Williams because Williams teaches that receiving input only from experts has bias that must be removed because otherwise the outside information can be useless, see par 005.  Because the system by Stading could also be subject to bias based on how the user is using the system (the user's own bias), Williams' teachings which have the result of removing bias could give more accurate information.  Further, Williams' teaching would enable a user to evaluate the relative strengths of different patent models and to therefore have confidence that the best patent model (as taught by Beers) is being used. For these reasons, one would be motivated to modify Stading and Beers with Williams.  
	Per claims 2, 9, and 16, which are similar in scope, Stading, Beers, and Williams teach the limitations of claims 1, 8, and 15, above.  Stading further teaches the results of said analysis of the plurality of patents includes a first set of the plurality of patents associated with the first patent valuation model and at least a second set of the plurality of patents associated with the at least a second patent valuation model is taught in Figure 4 where the patents are associated with the first patent valuation model and the second patent valuation model.  Under a broadest reasonable interpretation, this teaches two sets because the sets are not exclusive.  Further, Applicant claims "at least a first patent valuation model" and "at least a second patent valuation model," so the two sets can share valuations with each other.  This is further taught in Fig 2 Item 206 and Par 035 where "multiple selectable options includes different analytical models including text clustering and recommend by classification."  Therefore the results include two sets of patents because they are analyzed by two different groups.  See also Fig 3. 
	Per claims 3, 10, and 17, which are similar in scope, Stading, Beers, and Williams teach the limitations of claims 2, 9, and 16, above.  Stading further teaches the selected filter causes the generated list of the at least some of the plurality of patents to include only those of the plurality of patents that are included in both of the first set of the plurality of patents and the at least a second set of the plurality of patents in Figs 3 and 4 where both the Innog score and the IP score are shown.  Examiner notes that a new and unexpected result has not been shown with the duplication of parts (steps) of reciting a "second set" of the plurality of patents.  
	Per claims 4, 11, and 18, which are similar in scope, Stading, Beers, and Williams teach the limitations of claims 2, 9, and 16, above.  Stading further teaches the selected filter causes the generated list of the at least some of the plurality of patents to include only those of the plurality of patents that are included in only one of the first set of the plurality of patents and the at least a second set of the plurality of patents in Fig 3 and in par 040 where only one patent strength calculator can be selected, which would include only one of the first set of the plurality of patents. 
	Per claims 5, 12, and 19, which are similar in scope, Stading, Beers, and Williams teach the limitations of claims 1, 8, and 15, above.  Stading further teaches comprising detecting a selection of the first patent valuation model and the at least a second patent valuation model from a plurality of patent valuation models in Fig 3 where multiple patent valuation models can be selected.  There are a plurality because there are two.  A plurality of calculators is also taught in par 017.   
	Per claims 6, 13, and 20, which are similar in scope, Stading, Beers, and Williams teach the limitations of claims 1, 8, and 15, above.  Stading further teaches the first patent valuation model utilizes a first set of the parameters, and the at least a second patent valuation model utilizes at least a second set of the parameters, and further comprising modifying at least one of the first set of the parameters and the at least a second set of the parameters before the analyzing of the plurality of patents with the first patent valuation model and the at least a second patent valuation model in Fig 5 and par 47 where different weights (four different weights) can be selected for each different calculator.  
	Per claims 7, 14, and 21, which are similar in scope, Stading, Beers, and Williams teach the limitations of claims 1, 8, and 15, above.  Stading further teaches creating a new patent valuation model based on first patent valuation model, the at least a second patent valuation model, and said modified at least one of the first set of the parameters and the at least a second set of the parameters; storing the new patent valuation model; and analyzing a second plurality of patents with the new patent valuation model in Fig 5 and par 047 where different weights can be used, then saved, which teaches store, and then in par 049 where the modified patent model can be named, and in par 049 where the patent model is used for different calculations, which means analyzing a second plurality of patents with the new patent valuation model.  
	Therefore, claims 1-21 are rejected under 35 USC 103.
Response to Arguments
35 USC 112
Examiner has withdrawn the 112 arguments in light of amendments and a review of the specification.  
35 USC 101
	The combination of elements of "executing machine learning logic" with "using feedback data …. To automatically and iteratively update the neural network over time to improve an accuracy of the neural network" is a practical application of an alleged abstract idea because it is not insignificant extra solution activity (not mere data gathering nor tangential – this improves the neural network); it is not merely an applied use of computers or other machinery as the neural network receives feedback to be improved; and it is not a field of use limitation.  Therefore, this is a meaningful limitation of the abstract idea.  Further, it is similar to Example 39 where a neural network is improved.  For these reasons, the 101 rejection is withdrawn.  
35 USC 103

	Applicant then argues on page 17 that Stading "suggests the use of patent strength calculators" but distinguishes, without argument, that they are not "computer models"  Applicant argues that "computer models" are "i.e., simulators" but provides no specification support to narrow model to be a simulator.  Further, Applicant has not addressed where Stading teaches model, as Examiner noted above.  Applicant has chosen to keep claiming "model" and "model" as clarified in the specification is not narrowed to "simulators."  Because the definition of model is not supported by evidence estimation of patent quality utilizing machine learning algorithms for factor selection and classification based on non-linear models."  And see Williams, par 0112: "FIGS. 9A and 9B show two models for Patent Quality evaluation, illustrating different choices of patent indices."  Examiner recommends that Applicant consider narrowing the claim scope of "model" to the specific types of models that Applicant has claimed in order to distinguish Applicant's invention from the prior art.  For these reasons, the 103 rejection is maintained.

Prior Art Considered Relevant
	The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above reference:
	Barney, Method and System for Valuing Intangible Assets, US PGPUB 2007/0150298 A1
	Teaches using a regresssion model to evaluate patents.  See par 020.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RICHARD W. CRANDALL/Examiner, Art Unit 3689